                                         Case 3:19-cv-04405-WHO Document 941 Filed 07/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YUROK TRIBE, et al.,                               Case No. 19-cv-04405-WHO
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE BRIEFING SCHEDULE
                                                 v.                                         AND HEARING DATE FOR MOTIONS
                                   9
                                                                                            TO LIFT STAY
                                  10     U.S. BUREAU OF RECLAMATION, et al.,
                                                                                            Re: Dkt. No. 940
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On April 19, 2021, defendant-intervenor Klamath Water User Association filed a motion

                                  14   to lift the stay. Dkt. No. 928. That motion is currently scheduled for hearing on August 20, 2021

                                  15   at 2:00 p.m. On June 25, 2021, federal defendants filed a motion for limited lifting of the stay.

                                  16   Dkt. No. 938. The parties stipulate to set both motions for hearing on August 20, 2021 at 2:00

                                  17   p.m. and set July 28, 2021 as the deadline for oppositions and August 11, 2021 for replies. Dkt.

                                  18   No. 940. The stipulation is GRANTED, except the hearing is continued from August 20, 2021 to

                                  19   August 27, 2021 at 2:00 p.m.

                                  20          IT IS SO ORDERED.

                                  21   Dated: July 8, 2021

                                  22

                                  23
                                                                                                    William H. Orrick
                                  24                                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
